169 S.W.3d 927 (2005)
STATE of Missouri, Respondent,
v.
Timothy L. DRAPER, Appellant.
No. WD 64496.
Missouri Court of Appeals, Western District.
September 6, 2005.
Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before RONALD R. HOLLIGER, P.J., ROBERT G. ULRICH and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Timothy Draper appeals his conviction following jury trial for the class B felony of committing violence against an offender, section 217.385, RSMo 2000, and sentence of five years imprisonment. Mr. Draper raises one point on appeal. He contends that the trial court erred in allowing Cynthia Rushefsky's testimony regarding a possible motive for Mr. Draper's actions because there was no evidence Mr. Draper had any knowledge of the facts constituting the motive to which Ms. Rushefsky testified and thus the testimony was irrelevant. The judgment of conviction is affirmed. Rule 30.25(b).